DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant submitted amendments to the claims with the originally filed application on 12/16/2020. The amendment has been acknowledged. In view of the amendment, claims 1-10 are cancelled, and claims 11-20 are pending. This is the first action on the merits, and claims 11-20 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/202 was considered by the Examiner.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36’ and 48.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26’ and 28’.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58” has been used in the specification to designate both the “driver side airbag” and the “additional support surface.”  From the drawings, it appears that “58” was used solely for the “driver side airbag.” Examiner is unclear to where the “additional support surface” is located. 
The drawings are objected to because reference character “40” in Figure 4 appears to point to the lower cell of the airbag. It is unclear how the space in the cell would be a tether.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract exceeds the 150-word limit.  Correction is required.  See MPEP § 608.01(b).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
On page 5, line 15, “externally on a side of the airbag remote from the vehicle occupant” appears to be a direct translation, and the use of the word “remote” does not appear to be proper. Examiner suggests changing the wording to “externally on a side of the airbag facing the exterior of the vehicle,” or similar language.
On page 7, line 4, “the tether can completely space especially the lower cell area” appears to be unclear language due to the use of “especially.” Examiner suggests removing the use of especially.
On page 7, lines 7-8, “in a manner fixed to the vehicle” is unclear language. Examiner believes this is an error due to being a direct translation. Further, the sentence on page 7, line 8, states “especially to a tether fastening point.” Examiner suggests amending the sentence to read, –In a typical embodiment, one end of the tether is fastened to the vehicle at a tether fastening point.—
On page 7, lines 22-25, “to be especially shorter than the flatly spread outer wall” is unclear use of the word “especially.” Examiner suggests changing to “to be shorter than the flatly spread outer wall.” Further in that sentence it states “and, resp., to be shorter than the flatly spread outer wall.”  Examiner suggests deleting “resp.” from the sentence.
On page 10, line 15, “the outer panel of the airbag 8” should be  --the inner panel of the airbag 8--.
On page 11, line 28, “in the deployed and filled and, resp., inflated state” is unclear language. It appears the use of “resp.” is a direct translation. Examiner suggests amending the language to be clear.
The disclosure is objected to because of the following informalities:  
On page 13, line 25, “the vehicle interior 50” should be –the vehicle interior 48--.
On page 13, lines 29-30, “the vehicle interior 50” should be –the vehicle interior 48--.
On page 14, line 22, “the vehicle interior 50” should be –the vehicle interior 48--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “the tether (40) and/or the positioning strap (20, 20') include a friction layer and/or a friction coating on a side facing the lower cell area (14) and/or the upper cell area (16) of the airbag (8).” The specification is vague and does not further clarify exactly what is claimed in claim 20 regarding the friction layer/and or a friction coating. The specification fails to adequately describe how the tether or strap would have both a friction layer and a friction coating.  Further, the specification discusses the layer and/or coating in relation to the positioning strap and/or tether, but merely states it is “on a side facing the airbag fabric 30.” It does not mention relation to the upper and lower cell, together or in the alternative.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-14 and 16-18 are not discussed below regarding 35 U.S.C. 112, but are rejecting for depending from an indefinite claim.
In claim 11, lines 1-2, “especially for a convertible” is unclear language, and does not further limit the claim. Examiner suggest deleting the phrase, or positively claiming the type of vehicle in which the system is used.
In claim 11, lines 9-10, “fastened to a fastening location (26) in a manner fixed to the vehicle” is unclear language. Examiner suggests changing to --fastened to a fastening location (26) on the vehicle--.
In claim 12, lines 2-3, “disposed externally on a side (34) of the airbag (8) remote from the vehicle occupant” is unclear language. The use of the word “remote” appears to be a direct translation of the claim language. Examiner suggests changing to –disposed externally on a side (34) of the airbag (8) facing the vehicle exterior--.
In claim 15, line 2, “characterized by a tether (40)” is unclear language and appears to be a direct translation of the claim language. Examiner suggests changing to -further comprising a tether (40)--.
In claim 19, lines 2-3, “airbag module (6) is disposed, in a state installed in the vehicle door (4) of the vehicle (3),” is unclear language. The use of “in a state installed” 
In claim 20, the use of “and/or” is unclear and indefinite in relation to the recitation “a friction layer and /or a friction coating on a side facing the lower cell area (14) and/or the upper cell area (16) of the airbag (8).” The lack of sufficient description is discussed above, and further, the claim is unclear because the combination in the alternative is not sufficiently definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2019/020675 to Fischer in view of US Patent 7,581,751 to Ochiai et al. (hereinafter Ochiai).

    PNG
    media_image1.png
    770
    602
    media_image1.png
    Greyscale
Modified Figure 1

Regarding claims 11-14, Fischer discloses a vehicle occupant protection system (2), comprising an airbag module (4) disposed in a vehicle door (22) of a vehicle which comprises at least one gas generator (see paragraph [0011]) and one airbag (6), the airbag (6) having a lower cell area (8) and an upper cell area (10), with an intermediate area (18) being arranged between the lower cell area (8) and the upper cell area (10), wherein the intermediate area (18) in an activated and filled state of the airbag (8) has a smaller thickness than the lower cell area and/or the upper cell area (see Figures 3 and 4), characterized by a positioning strap (20, and one not labeled, but shown in modified Figure 1 above), wherein one end (28) of the positioning strap (20) is fastened to a fastening location (28) fixed to the vehicle (see paragraph [0033]), wherein the positioning strap (20) is attached to the lower cell and is shorter than the length of the lower cell (see Figures 3-4), and wherein the other positioning strap (shown in Modified Figure 1) is attached to the door and the airbag (6). Further, Fischer discloses the 
Fischer does not disclose that the positioning strap (20) is fastened to a fastening point at the intermediate area, wherein a length of the positioning strap between the vehicle-fixed fastening location and the fastening point at the intermediate area is configured to be shorter than a length of an airbag fabric between a lower edge of the airbag and the intermediate are of the airbag. Further, the same connection and length are not explicitly disclosed regarding the other positioning strap (shown in Modified Figure 1). Fischer also does not disclose the positioning strap is disposed externally on a side of the airbag facing the vehicle exterior. Fischer does not explicitly disclose that the strap is fastened to the door spaced apart from an airbag module housing.
However, Ochiai discloses a vehicle occupant protection system (11A) disposed in a vehicle door (12) wherein it has a positioning strap (190 and 191) located externally on both the passenger side and vehicle exterior side of the airbag (see Figure 5), wherein the positioning strap is attached on the door (193A) at a point above the bottom of the airbag (see Figures 4, 9 and 10), and attaches to the airbag in an intermediate region (see Figures 4, 9, and 10, and col. 11 line 53- col. 12, line 21).  Due to the attachment locations, the strap would be shorter than the airbag that cover the same area (see Figures 4 and 5). Ochiai has positioning straps located on an external side of the airbag on both the vehicle occupant side and the vehicle exterior side (190 and 191, see Figure 5). Further, the straps are attached to the vehicle (193A, see Figures 4, 9 and 10) at positions separate from the airbag module housing (182). The straps in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer to incorporate the teaching of Ochiai to provide a positioning strap attached to an intermediate area of the airbag, to have a strap on the external side of the air bag on the vehicle exterior side, to make the strap shorter than the length of the lower cell of the airbag, and to attached the strap at a location away from the airbag module housing. The use of the strap in these locations and lengths creates more control of the direction of the airbag during deployment. The result would have been predictable to one having ordinary skill in the art, and resulted in an improved side airbag apparatus.
Regarding claim 15, Fischer discloses having a tether (12).
Regarding claim 16, Fischer discloses the tether (12) is disposed externally on a side of the airbag facing the vehicle occupant (see Figure 2). 
Regarding claim 17, Fischer discloses the tether (12), in an activated and filled state of the airbag (6), completely spans the lower cell area (8) and the intermediate area (18) of the airbag (8) and at least partially spans (see Figure 2) the upper cell area (10).
Regarding claim 18, Fischer discloses one end (at 28 in Figure 2) of the tether (12) is fixed to the vehicle and a second end (at 16 in Figure 2) of the tether (12) is fastened to the upper cell area (10) at an upper edge (at 16 in Figure 2) of the upper cell area (10).

Regarding claim 20, Fischer discloses the tether (12) includes a friction layer and/or a friction coating (see paragraph [0042]) on a side facing the lower cell area (8) and/or the upper cell area (10) of the airbag (6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are all side airbag apparatus with tethers or strap to control inflation: US Patent 8,596,673 to Ruedisueli et al., US Patent 5,868,427 to Eyrainer, US Patent 10,059,298 to Meissner, US Patent 5,722,685 to Eyrainer, US 5,984,348 to Specht et al., and US Patent 6,508,486 to Welch et al..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 4123                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616